UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) X Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the period ended December 28, 2013 or Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number:0-14616 J & J SNACK FOODS CORP. (Exact name of registrant as specified in its charter) New Jersey 22-1935537 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 6000 Central Highway, Pennsauken, NJ 08109 (Address of principal executive offices) Telephone (856) 665-9533 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. X Yes No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). X Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filer (X) Accelerated filer ( ) Non-accelerated filer ( ) Smaller reporting company ( ) (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes X No As of January 20, 2014, there were 18,690,646 shares of the Registrant’s Common Stock outstanding. 1 INDEX Page Number Part I. Financial Information Item l. Consolidated Financial Statements Consolidated Balance Sheets – December 28, 2013 (unaudited) and September 28, 2013 3 Consolidated Statements of Earnings (unaudited) - Three Months Ended December 28, 2013 and December 29, 2012 4 Consolidated Statements of Comprehensive Income (unaudited) – Three Months Ended December 28, 2013 and December 29, 2012 5 Consolidated Statements of Cash Flows (unaudited) – Three Months Ended December 28, 2013 and December 29, 2012 6 Notes to the Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 Part II. Other Information Item 6. Exhibits 24 2 J & J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) December 28, September 28, (unaudited) Assets Current assets Cash and cash equivalents $ 105,749 $ 97,345 Marketable securities held to maturity - 256 Accounts receivable, net 74,620 87,545 Inventories, net 76,766 71,785 Prepaid expenses and other 3,644 3,284 Deferred income taxes 4,569 4,502 Total current assets 265,348 264,717 Property, plant and equipment, at cost Land 2,496 2,496 Buildings 26,741 26,741 Plant machinery and equipment 183,867 179,331 Marketing equipment 246,542 244,770 Transportation equipment 6,688 5,953 Office equipment 17,496 16,282 Improvements 25,561 24,917 Construction in progress 6,202 9,952 515,593 510,442 Less accumulated depreciation and amortization 363,508 363,278 152,085 147,164 Other assets Goodwill 84,615 76,899 Other intangible assets, net 43,718 44,012 Marketable securities held to maturity 2,000 2,000 Marketable securities available for sale 107,876 107,664 Other 3,495 3,205 241,704 233,780 $ 659,137 $ 645,661 Liability and Stockholder's Equity Current Liabilities Current obligations under capital leases $ 265 $ 211 Accounts payable 51,011 50,906 Accrued insurance liability 9,844 9,954 Accrued income taxes 7,768 1,740 Accrued liabilities 3,995 3,769 Accrued compensation expense 10,057 13,671 Dividends payable 5,978 2,988 Total current liabilities 88,918 83,239 Long-term obligations under capital leases 458 136 Deferred income taxes 45,193 45,183 Other long-term liabilities 535 538 Stockholders' Equity Preferred stock, $1 par value; authorized 10,000,000 shares; none issued - - Common stock, no par value; authorized, 50,000,000 shares; issued and outstanding 18,681,000 and 18,677,000 respectively 35,166 34,516 Accumulated other comprehensive loss ) ) Retained Earnings 494,428 487,979 524,033 516,565 $ 659,137 $ 645,661 The accompanying notes are an integral part of these statements. 3 J & J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) (in thousands, except per share amounts) Three months ended December 28, December 29, Net Sales $ 203,523 $ 191,408 Cost of goods sold 143,617 137,273 Gross Profit 59,906 54,135 Operating expenses Marketing (2) 18,032 17,136 Distribution 16,120 15,400 Administrative 6,984 6,599 Other general expense (income) 799 ) 41,935 39,074 Operating Income 17,971 15,061 Other income (expense) Investment income 1,138 776 Interest expense & other ) ) Earnings before income taxes 19,073 15,812 Income taxes 6,647 5,586 NET EARNINGS $ 12,426 $ 10,226 Earnings per diluted share $ 0.66 $ 0.54 Weighted average number of diluted shares 18,793 18,870 Earnings per basic share $ 0.67 $ 0.54 Weighted average number of basic shares 18,679 18,807 Includes share-based compensation expense of $118 and $125 for the three months ended December 28, 2013 and December 29, 2012, respectively. Includes share-based compensation expense of $170 and $173 for the three months endedDecember 28, 2013 and December 29, 2012, respectively. Includes share-based compensation expense of $10 and $8 for the three months ended December 28, 2013 and December 29, 2012, respectively. Includes share-based compensation expense of $226 and $201 for the three months ended December 28, 2013 and December 29, 2012, respectively. See accompanying notes to the consolidated financial statements 4 J&J SNACK FOODS CORP. ANDSUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (in thousands) Three months ended December 28, December 29, Net Earnings $ 12,426 $ 10,226 Foreign currency translation adjustments ) ) Unrealized holding gain on marketable securities 212 18 Total Other Comprehensive Income(Loss), net of tax 108 ) Comprehensive Income $ 12,534 $ 10,121 All amounts are net of tax. 5 J & J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) Three months ended December 28, December 29, Operating activities: Net earnings $ 12,426 $ 10,226 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation of fixed assets 7,688 6,790 Amortization of intangibles and deferred costs 1,252 1,197 Share-based compensation 524 507 Deferred income taxes ) 15 Loss on sale of marketable securities 260 - Other ) (2 ) Changes in assets and liabilities net of effects from purchase of companies Decrease in accounts receivable 12,906 9,787 Increase in inventories ) ) Increase in prepaid expenses ) ) Increase (decrease) in accounts payable and accrued liabilities 1,872 ) Net cash provided by operating activities 31,278 17,262 Investing activities: Payment for purchases of of companies, net of cash acquired ) - Purchases of property, plant and equipment ) ) Purchases of marketable securities ) ) Proceeds from redemption and sales of marketable securities 5,495 240 Proceeds from disposal of property and equipment 360 261 Other ) ) Net cash used in investing activities ) ) Financing activities: Payments to repurchase common stock - ) Proceeds from issuance of stock 120 1,700 Payments on capitalized lease obligations ) ) Payment of cash dividend ) ) Net cash used in financing activities ) ) Effect of exchange rate on cash and cash equivalents ) ) Net increase (decrease) in cash and cash equivalents 8,404 ) Cash and cash equivalents at beginning of period 97,345 154,198 Cash and cash equivalents at end of period $ 105,749 $ 80,216 See accompanying notes to the consolidated financial statements. 6 J & J SNACK FOODS CORP. AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Note 1 In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments (consisting of only normal recurring adjustments) necessary to present fairly the financial position and the results of operations and cash flows. Certain prior year amounts have been reclassified to conform to the current period presentation. These reclassifications had no effect on reported net earnings. The results of operations for the three months ended December 28, 2013 and December 29, 2012 are not necessarily indicative of results for the full year. Sales of our frozen beverages and frozen juice bars and ices are generally higher in the third and fourth quarters due to warmer weather. While we believe that the disclosures presented are adequate to make the information not misleading, it is suggested that these consolidated financial statements be read in conjunction with the consolidated financial statements and the notes included in the Company’s Annual Report on Form 10-K for the fiscal year ended September 28, 2013. Note 2 We recognize revenue from our products when the products are shipped to our customers. Repair and maintenance equipment service revenue is recorded when it is performed provided the customer terms are that the customer is to be charged on a time and material basis or on a straight-line basis over the term of the contract when the customer has signed a service contract. Revenue is recognized only where persuasive evidence of an arrangement exists, our price is fixed or estimable and collectability is reasonably assured. We record offsets to revenue for allowances, end-user pricing adjustments, trade spending, coupon redemption costs and returned product. Customers generally do not have the right to return product unless it is damaged or defective. We provide an allowance for doubtful receivables after taking into consideration historical experience and other factors. The allowance for doubtful receivables was $854,000 and $854,000 at December 28, 2013 and September 28, 2013, respectively. Note 3 Depreciation of equipment and buildings is provided for by the straight-line method over the assets’ estimated useful lives. Amortization of improvements is provided for by the straight-line method over the term of the lease or the assets’ estimated useful lives, whichever is shorter. Licenses and rights, customer relationships and non-compete agreements arising from acquisitions are amortized by the straight-line method over periods ranging from 3 to 20 years. Depreciation expense was $7,688,000 and $6,790,000 for the three months ended December 28, 2013 and December 29, 2012, respectively. 7 Note 4 Basic earnings per common share (EPS) excludes dilution and is computed by dividing income available to common shareholders by the weighted average common shares outstanding during the period. Diluted EPS takes into consideration the potential dilution that could occur if securities (stock options) or other contracts to issue common stock were exercised and converted into common stock. Our calculation of EPS is as follows: Three Months Ended December 28, 2013 Income (Numerator) Shares (Denominator) Per Share Amount (in thousands, except per share amounts) Basic EPS Net Earnings available to common stockholders $ $ 0.67 Effect of Dilutive Securities Options - ) Diluted EPS Net Earnings available to common stockholders plus assumed conversions $ $ 0.66 Three Months Ended December 29, 2012 Income (Numerator) Shares (Denominator) Per Share Amount (in thousands, except per share amounts) Basic EPS Net Earnings available to common stockholders $ $ Effect of Dilutive Securities Options - 63 - Diluted EPS Net Earnings available to common stockholders plus assumed conversions $ $ 8 Note 5
